Citation Nr: 0918391	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  96-27 372 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for a sleep disorder.  

[The issue of entitlement to service connection for a 
respiratory disorder to include asbestosis is addressed in a 
separate decision under a different docket number.]  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to 
September 1966.  

This matter returns to the Board of Veterans' Appeals (Board) 
following remands issued in February 2001, November 2003, and 
May 2008.  This matter was originally on appeal from rating 
decisions issued in March 1996 and April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge regarding 
the issues on appeal.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  

Unfortunately, the issue of entitlement to service connection 
for a sleep disorder is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for 
reasons addressed in the REMAND portion of the decision 
below.


FINDING OF FACT

The Veteran's bilateral hearing impairment as defined by 
38 C.F.R. § 3.385 is not related to his period of active 
military service to include any symptomatology and acoustic 
trauma therein.  





CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred or 
aggravated by active military service not may it be presumed 
to have incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In January 2004 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of information and evidence that the Veteran should 
submit in support of the claim.  The RO also explained to the 
Veteran that he may lose money if VA received the requested 
information or evidence more than one year after the date of 
the letter and his claim was later granted because VA would 
not be able to pay him back to the date he filed his claim, 
which addressed the element of effective date.  The RO 
further explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claim in the January 2004 VCAA notice letter.  
While the Board notes that the Veteran was not provided with 
notice regarding the element of degree of disability in the 
January 2004 notice letter and, consequently, did not receive 
notice of such element prior to the initial denial of his 
claim, such notice defect has been remedied.  The Veteran 
received proper notice of such element in a March 2006 
follow-up notice letter, which also again addressed how VA 
assigns effective dates, and the Veteran's claim was 
subsequently readjudicated.  

The Board further observes that the Veteran was provided with 
a copy of the rating decision, the Statement of the Case 
(SOC), and the Supplemental Statements of the Case (SSOC) 
issued during the course of this appeal, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the Veteran was 
afforded with an audiological examination and medical opinion 
in connection with his claim after having determined that the 
Veteran had presented new and material evidence sufficient to 
reopen the claim.  The examination report is deemed adequate 
for the purposes of this adjudication.  Additionally, 
treatment records (VA and private) that have been identified 
as relevant to the Veteran's claim have been submitted or 
obtained, to the extent possible, and associated with the 
claims folder.  Moreover, service treatment records are 
associated with the claims folder.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim for hearing loss.  Accordingly, 
the Board will proceed with appellate review.  

Analysis 

The Veteran contends that his current bilateral hearing loss 
is due to acoustic trauma sustained during his period of 
active military service or, otherwise, due to treatment for 
ear problems during service.  The Veteran specifically 
asserts that he began to have hearing difficulty in service 
following treatment for an ear infection.  He further asserts 
that he was exposed to the loud noise of large vehicles, gun 
fire, and steam wenches without ear protection.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as sensorineural hearing loss, to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Board finds that the medical evidence of record 
sufficiently establishes that the Veteran currently suffers 
from a bilateral hearing impairment as defined by VA 
regulation.  In this regard, the Board recognizes that there 
is no audiometric data available for review from the August 
2008 audiological examination because findings were noted to 
be "not suitable for rating purposes."  The examining 
audiologist explained that she was unable to give a definite 
diagnosis at that time due to inconsistent test results 
noting that the Veteran was not cooperative during the 
examination.  Notably, an earlier July 2002 VA audiological 
examination report similarly shows that the test results and 
patient responses at that time were not suitable for rating 
purposes.  Nevertheless, the Board notes that an earlier 
October 1997 VA audiological examination report, which 
includes a diagnosis of mild to moderate sensorineural 
hearing loss in each ear, contains audiometric data showing 
that the Veteran met the definition of a bilateral hearing 
impairment as defined by VA regulation at that time.  Indeed, 
the October 1997 VA audiological report notes that the 
Veteran exhibited puretone thresholds of 25 decibels (dB) at 
500 Hertz (Hz), 45 dB at 1000 Hz, 70 dB at 2000 Hz, 65 dB at 
3000 Hz, 60 dB at 4000 Hz with a speech recognition score of 
100 percent in the right ear and 35 dB at 500 Hz, 55 dB at 
1000 Hz, 60 dB at 2000 Hz, 55 dB at 3000 Hz, 65 at 4000 Hz 
with a speech recognition score of 84 percent in the left ear 
at that time.  The Board also notes that the Veteran's VA 
treatment records from August 2002 to October 2007 include 
multiple assessments of sensorineural hearing loss not 
otherwise specified.  Thus, despite the fact that audiometric 
findings at the August 2008 VA examination were not deemed 
suitable for rating purposes, the Board finds that this 
evidence sufficiently indicates the presence of a current 
bilateral hearing impairment.    

The Board also notes that the Veteran received treatment for 
an ear problem in service.  Indeed, the Veteran's service 
treatment records show treatment for otitis externa and 
impacted cerumen in October 1965.  Additionally, the Veteran 
has competently and credibly reported exposure to loud noises 
in service and, as such, the Board finds that the Veteran 
likely suffered acoustic trauma in service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the evidence does not show that the Veteran's 
current bilateral hearing impairment is related to his period 
of active service to include any symptomatology or acoustic 
trauma therein.  The Board notes that the first documentation 
of a bilateral hearing impairment is not shown until 1997, 
approximately 31 years following separation from active 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  In addition, the August 
2008 VA audiologist wrote in an August 2008 addendum, 
following her review of the claims folder, that any hearing 
loss present was less likely than not related to service.  In 
support of her conclusion, the audiologist explained that the 
enlistment and separation audiometrics indicated normal 
hearing in both ears and otitis externa and wax impaction 
would not cause a sensorineural hearing loss.  As the August 
2008 VA audiologist provided a sound rationale for her 
conclusion based on examination of the Veteran and review of 
the claims folder and there is no competent medical opinion 
to the contrary of record, the Board affords her opinion 
great probative value.  

In this regard, the Board recognizes that the Veteran has 
reported that he has had hearing problems since service and 
the Veteran is considered competent to report the observable 
manifestations of his claimed disorder.  However, the record 
reflects that the Veteran previously told the VA audiological 
examiner in October 1997 that he had only experienced 
difficulty hearing for the past 15 to 20 years, which 
indicates that hearing loss began in approximately 1977, over 
a decade after separation from active service.  As this 
statement contradicts his more recent statements regarding 
the onset of his hearing problems, the Board does not find 
the Veteran's account of having difficulty hearing since 
service credible.  Moreover, although the Veteran has 
repeatedly asserted that his current hearing loss is related 
to his period of active service, his opinion is afforded no 
probative value because, as a lay person, he lacks the 
requisite medical expertise to determine the severity of 
hearing loss or render a competent medical opinion regarding 
its cause.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
  
As the Veteran was not shown to have a bilateral hearing 
impairment until over three decades after service and the 
only competent medical opinion of record offered by the VA 
audiologist notes that it was not likely that the Veteran's 
current bilateral hearing impairment was related to service, 
the Board finds that the preponderance of the evidence weighs 
against the Veteran's claim and service connection for 
bilateral hearing loss is not warranted.
      
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

REMAND

Although the Board sincerely regrets the additional delay, a 
review of the record shows that the issue of entitlement to 
service connection for a sleep disorder must again be 
remanded in order to ensure compliance with previous remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the May 2008 Board Remand, the November 2003 
Remand instructed the RO/AMC, in pertinent part, to afford 
the Veteran with a neurological examination, to include all 
appropriate sleep studies if necessary, and asked the 
neurological examiner to identify whether the veteran had a 
sleep disorder.  The neurological examiner was also asked to 
opine whether or not it was at least as likely as not that 
any sleep disorder was related to service to include in-
service Agent Orange or asbestos exposure.  While the Veteran 
was afforded with a respiratory examination in August 2004 
and the respiratory examiner considered whether the Veteran 
had a sleep disorder (i.e., sleep disordered breathing) 
related to service at that time, the Veteran was not afforded 
with a neurological examination with respect to the claim.  
Consequently, the Board remanded the claim for a neurological 
examination and medical nexus opinion with respect to the 
Veteran's claim for a sleep disorder in May 2008.  

On remand, the Veteran, as before, underwent a respiratory 
examination in August 2008 where the examiner considered 
whether the Veteran had a sleep disorder.  However, no 
neurological examination and nexus opinion has been afforded 
the Veteran.  As the RO/AMC has yet to comply with the 
Board's directive, another remand is, unfortunately, 
necessary in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded with a 
neurological examination to determine the 
identity and etiology of any neurological 
sleep disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner to 
include all appropriate sleep studies, if 
necessary (sleep studies were accomplished 
and reported at the May 2001 VA 
examination) should be accomplished and 
all findings reported in detail.  The 
claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
identify any neurological sleep disorder 
found and should state whether any sleep 
disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability of less than 50 
percent) causally or etiologically related 
to active military service, to include any 
Agent Orange or asbestos exposure.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

2.  After additional notification and 
development deemed necessary has been 
accomplished, the Veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

This remand is to obtain additional development and ensure 
due process.  The Board intimates no opinion either favorable 
or unfavorable at this time.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


